This is an appeal from an award for disability compensation. The issues raised by this appeal are whether or not the claimant sustained an accidental injury within the meaning of the Workmen’s Compensation Law either by over-exertion or by being exposed to carbon monoxide fumes. The claimant for a period of two and one-half hours worked on an automobile of his employer in proximity to a ramp over which ears entered and left the garage. During the period the decedent was working, many automobiles passed over this ramp and exposed claimant to carbon monoxide fumes. He became nauseated and sick. The evidence in the record amply supports the award. Award’unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.